 Case 1:19-cv-11509-TLL-CI ECF No. 45, PageID.261 Filed 01/28/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


ROBERT TAYLOR BROWN,                             Case No.: 19-11509
       Plaintiff,
v.                                               Thomas L. Ludington
                                                 United States District Judge
KLOTZ,
      Defendant.                                 Curtis Ivy, Jr.
____________________________/                    United States Magistrate Judge

 ORDER DENYING WITHOUT PREJUDICE AS MOOT DEFENDANT’S
   MOTION FOR MORE DEFINITE STATEMENT (ECF No. 39) and
       VACATING ORDER TO SHOW CAUSE (ECF No. 42)

      Plaintiff Robert Taylor Brown initiated this pro se civil rights action on May

22, 2019. (ECF No. 1). This matter was referred to the undersigned for all pretrial

proceedings. (ECF No. 36).

      On November 18, 2020, Defendant Klotz filed a motion for more definite

statement. (ECF No. 39). As Defendant noted, the original complaint contains “no

dates as to when the alleged unlawful placement into segregation or the creation of

the forged/falsified evidence occurred.” (Id. at PageID.229). On the day the

motion was filed, the Court ordered Plaintiff to file a response to the motion by

December 30, 2020. (ECF No. 40). On January 7, 2021, having received no

response from Plaintiff, the Court ordered Plaintiff to show cause why this case

should not be dismissed for his failure to file a response. (ECF No. 42). The Court

also ordered Plaintiff to show cause why this case should not be dismissed for his
 Case 1:19-cv-11509-TLL-CI ECF No. 45, PageID.262 Filed 01/28/21 Page 2 of 5




failure to keep his address updated with the Court because a number of Court

documents had been returned as “undeliverable.” On December 18, 2020, an

amended complaint was mailed to the Court and subsequently entered on the

docket January 11, 2021. (ECF No. 43). The envelope containing Plaintiff’s

amended complaint provided a new address for him. (ECF No. 43, PageID.258).

      Because Plaintiff timely filed a response to the motion for more definite

statement and implicitly provided an updated mailing address, the Order to Show

Cause is VACATED. On this occasion, the Court separately updated Plaintiff’s

address. (ECF NO. 44). Plaintiff is reminded, however, that it is his responsibility

to update the Court of his mailing address. In the future, the Court will not update

the address on his behalf. Failure to keep his address updated may result in a

recommendation that this matter be dismissed.

      As for Defendant’s motion for more definite statement, it is DENIED

WITHOUT PREJUDICE AS MOOT in light of Plaintiff’s amended complaint.

As an initial matter, the undersigned will consider the amended complaint filed as

of right. A complaint may be amended as of right within 21 days of the filing of a

motion for more definite statement. Fed. R. Civ. P. 15(a)(1)(B). The Court gave

Plaintiff until December 30, 2020, to respond to the motion for more definite

statement, more than 21 days after Defendant filed the motion. On December

18th, one month after the motion for more definite statement was filed, Plaintiff

                                             2
 Case 1:19-cv-11509-TLL-CI ECF No. 45, PageID.263 Filed 01/28/21 Page 3 of 5




filed his first amended complaint in response to the motion for more definite.

Despite the fact that the amended complaint came to the Court more than 21 days

after the motion was filed, in light of the Court allowing Plaintiff additional time to

respond to the motion, the Court accepts the amended complaint as filed within the

as-of-right period.

      “[A]n amended complaint supercedes all prior complaints.” Drake v. City of

Detroit, 266 F. App’x 444, 448 (6th Cir. 2008). “It follows that ‘motions directed

at the superseded pleading,’” such as Defendant’s motion here, “‘generally are to

be denied as moot.’” Nails v. RPI-Section 8 Housing, 2019 WL 1112381, at *4

(E.D. Mich. Mar. 11, 2019) (quoting Heard v. Strange, 2018 WL 4189652, at *2

(E.D. Mich. June 21, 2018) (collecting cases), report and recommendation

adopted, 2018 WL 4184633 (E.D. Mich. Aug. 31, 2018) (denying defendant’s

motion for summary judgment without prejudice as moot); Sango v. Johnson, 2014

WL 4658379, at *1 (E.D. Mich. May 22, 2014) (“[A]ny motions directed at the

original complaint are moot in the face of the filing of the amended complaint.”).

      Plaintiff’s amended complaint appears to be an attempt to cure the

deficiencies highlighted in Defendant’s motion. The amended complaint contains

considerably more detail than the original complaint, including dates of the alleged

conduct and more factual development. (Compare ECF No. 1 with ECF No. 43).

Because Defendant’s motion relates to the original complaint, and the amended

                                              3
 Case 1:19-cv-11509-TLL-CI ECF No. 45, PageID.264 Filed 01/28/21 Page 4 of 5




complaint cures some of the deficiency in the original complaint, the motion is

now moot.

        Defendant must file an appropriate responsive pleading directed at the

amended complaint within 21 days of this Order.

        IT IS SO ORDERED.

        The parties to this action may object to and seek review of this Order, but

are required to file any objections within 14 days of service as provided for in

Federal Rule of Civil Procedure 72(a) and Local Rule 72.1(d). Any objections are

required to specify the part of the Order to which the party objects and state the

basis of the objection. When an objection is filed to a magistrate judge’s ruling on

a non-dispositive motion, the ruling remains in full force and effect unless and

until it is stayed by the magistrate judge or a district judge. E.D. Mich. Local Rule

72.2.



Date: January 28, 2021                      s/Curtis Ivy, Jr.
                                            Curtis Ivy, Jr.
                                            United States Magistrate Judge



                           CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 28, 2021, by electronic means and/or
ordinary mail.

                                              4
Case 1:19-cv-11509-TLL-CI ECF No. 45, PageID.265 Filed 01/28/21 Page 5 of 5




                                     s/Kristen MacKay
                                     Case Manager
                                     (810) 341-7850




                                       5
